The indictment was for murder in the first degree and there was judgment and verdict of guilty of murder in the second degree, with punishment "fixed at imprisonment in the penitentiary of the State of Alabama for a term of twenty-five years."
The appeal is upon the record. There was no bill of exceptions. No question was presented as to the sufficiency of the indictment, arraignment, venire or judgment entry, and the record is regular in all respects as required by law. The judgment of the circuit court is, therefore, affirmed.
Affirmed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.